DETAILED ACTION
The present application, filed 02/22/2021, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,965,218. Although the claims at issue are not identical, they are not patentably distinct from each other because the .

Instant Application
Conflicting Patent US 10,965,218
1. A power converter, comprising: an energy transfer element coupled between an input of the power converter and an output of the power converter; a power switch coupled to the energy transfer element; an active clamp circuit coupled to the energy transfer element and the power switch, the active clamp circuit comprising: a capacitance, a steering diode network coupled to the capacitance and configured to transfer a charge to the capacitance; a clamp switch coupled to the capacitance and configured to transfer the charge stored in the capacitance to the energy transfer element; an offset element coupled to the clamp switch and configured to provide a path to discharge a capacitance associated with the clamp switch; and a first controller coupled to the active clamp circuit and to the power switch, and configured to output a clamp drive signal to control the turn on and turn off of the clamp switch and a primary drive signal to control the turn on and turn off of the power switch, wherein the first controller is configured to turn on and turn off the clamp switch prior to the turn on of the power switch.
1. A power converter, comprising: an energy transfer element coupled between an input of the power converter and an output of the power converter; a power switch coupled to the energy transfer element; an active clamp circuit coupled to the energy transfer element and the power switch, the active clamp circuit comprising: a capacitance, a steering diode network coupled to the capacitance and configured to transfer a charge to the capacitance; a clamp switch coupled to the capacitance and configured to transfer the charge stored in the capacitance to the energy transfer element; an offset element coupled to the clamp switch and configured to provide a path to discharge a capacitance associated with the clamp switch, wherein the offset element comprises a Zener diode, wherein the Zener diode is coupled in series with a third diode, an anode of the third diode is coupled to the power switch, and a cathode of the third diode is coupled to the offset element; and a first controller coupled to the active clamp circuit and to the power switch, and configured to output a clamp drive signal to control the turn on and turn off of the clamp switch and a primary drive signal to control the turn on and turn off of the power switch, wherein the first controller is configured to turn on and turn off the clamp switch prior to the turn on of the power switch.
2. The power converter of claim 1, the steering diode network comprising: a first diode coupled between the capacitance and the power switch, an anode of the first diode coupled to the power switch, and a cathode of the first diode coupled to the capacitance; and a second diode coupled between the clamp switch and the power switch, an anode of the second diode coupled to the clamp switch, and a cathode of the second diode coupled to the power switch, wherein the first diode is configured to transfer charge to the capacitance and the second diode is configured to transfer charge from the capacitance to the energy transfer element.
2. The power converter of claim 1, the steering diode network comprising: a first diode coupled between the capacitance and the power switch, an anode of the first diode coupled to the power switch, and a cathode of the first diode coupled to the capacitance; and a second diode coupled between the clamp switch and the power switch, an anode of the second diode coupled to the clamp switch, and a cathode of the second diode coupled to the power switch, wherein the first diode is configured to transfer charge to the capacitance and the second diode is configured to transfer charge from the capacitance to the energy transfer element.
3. The power converter of claim 2, wherein the charge transferred from the capacitance of the active clamp circuit, that is injected into a primary 


4. The power converter of claim 3, wherein substantially no current is conducted through the clamp switch or the steering diode network after the charge from the leakage inductance has been transferred to the capacitance at or near the beginning of the off time of the power switch, and before the clamp switch is turned on near an end of the off time of the power switch to inject the charge stored in the capacitance into the primary winding.
5. The power converter of claim 1, wherein the offset element comprises a Zener diode.
1. …wherein the offset element comprises a Zener diode…
6. The power converter of claim 5, wherein the steering diode network also comprises the Zener diode, an anode of the Zener diode is coupled to the clamp switch, and a cathode of the Zener diode is coupled to the power switch.
5. The power converter of claim 1, wherein the steering diode network also comprises the Zener diode, an anode of the Zener diode is coupled to the clamp switch, and a cathode of the Zener diode is coupled to the power switch.
7. The power converter of claim 5, wherein the Zener diode is coupled in series with a third diode, an anode of the third diode is coupled to the power switch, and a cathode of the third diode is coupled to the offset element.
1. …wherein the Zener diode is coupled in series with a third diode, an anode of the third diode is coupled to the power switch, and a cathode of the third diode is coupled to the offset element…
8. The power converter of claim 1, wherein the offset element comprises a resistance.
6. The power converter of claim 1, wherein the offset element comprises a resistance.
9. The power converter of claim 1, wherein the offset element comprises a capacitance.
7. The power converter of claim 1, wherein the offset element comprises a capacitance.
10. The power converter of claim 1, wherein the clamp switch comprises a metal-oxide- semiconductor field-effect transistor.
8. The power converter of claim 1, wherein the clamp switch comprises a metal-oxide-semiconductor field-effect transistor.
11. The power converter of claim 1, wherein the clamp switch comprises a cascode switch, the cascode switch comprising: a normally-on device coupled to the capacitance; and a normally-off device coupled to the normally-on device, the normally-off device coupled to the offset element.
9. The power converter of claim 1, wherein the clamp switch comprises a cascode switch, the cascode switch comprising: a normally-on device coupled to the capacitance; and a normally-off device coupled to the normally-on device, the normally-off device coupled to the offset element.
12. The power converter of claim 1, wherein the first controller comprises: a regulation control circuit configured to generate the primary drive signal in response to a request signal including request events representative of a request to turn on the power switch to control a transfer of energy from the input of the power converter to the output of power converter; and a clamp control circuit configured to generate a clamp drive signal in response to a signal representative of a determination to turn on the power switch, wherein the clamp drive signal is coupled to turn on the clamp switch for a first duration near an end of an off time of the power switch in response to the determination to turn on the power switch.
10. The power converter of claim 1, wherein the first controller comprises: a regulation control circuit configured to generate the primary drive signal in response to a request signal including request events representative of a request to turn on the power switch to control a transfer of energy from the input of the power converter to the output of power converter; and a clamp control circuit configured to generate a clamp drive signal in response to a signal representative of a determination to turn on the power switch, wherein the clamp drive signal is coupled to turn on the clamp switch for a first duration near an end of an off time of the power switch in response to the determination to turn on the power switch.

11. The power converter of claim 10, wherein the clamp control circuit receives the request signal and the clamp control circuit is configured to generate the clamp drive signal in response to the request signal.
14. The power converter of claim 12, wherein the regulation control circuit includes an enable circuit configured to generate an enable signal in response to the request signal and the clamp control circuit is configured to generate the clamp drive signal in response to the request signal.
12. The power converter of claim 10, wherein the regulation control circuit includes an enable circuit configured to generate an enable signal in response to the request signal and the clamp control circuit is configured to generate the clamp drive signal in response to the request signal.
15. The power converter of claim 12, wherein the regulation control circuit is further coupled to receive the clamp drive signal from the clamp control circuit, wherein the regulation control circuit further includes a delay circuit configured to output the primary drive signal in response to the clamp drive signal, wherein the delay circuit is configured to delay turn-on of the power switch a second duration after the first duration to provide sufficient time for a parasitic capacitance of the power switch to be discharged into the energy transfer element before the power switch is turned on.
13. The power converter of claim 10, wherein the regulation control circuit is further coupled to receive the clamp drive signal from the clamp control circuit, wherein the regulation control circuit further includes a delay circuit configured to output the primary drive signal in response to the clamp drive signal, wherein the delay circuit is configured to delay turn-on of the power switch a second duration after the first duration to provide sufficient time for a parasitic capacitance of the power switch to be discharged into the energy transfer element before the power switch is turned on.
16. The power converter of claim 15, wherein the regulation control circuit further includes a latch coupled between the clamp control circuit and the delay circuit, wherein the latch is configured to be set in response to the clamp drive signal from the active clamp circuit to generate the primary drive signal received by the delay circuit.
14. The power converter of claim 13, wherein the regulation control circuit further includes a latch coupled between the clamp control circuit and the delay circuit, wherein the latch is configured to be set in response to the clamp drive signal from the active clamp circuit to generate the primary drive signal received by the delay circuit.
17. The power converter of claim 16, wherein the regulation control circuit is further coupled to receive a current sense signal representative of a switch current through the power switch, wherein the latch is coupled to be reset in response to the current sense signal that indicates that the switch current reaches a current limit to cause the primary drive signal to turn off the power switch.
15. The power converter of claim 14, wherein the regulation control circuit is further coupled to receive a current sense signal representative of a switch current through the power switch, wherein the latch is coupled to be reset in response to the current sense signal that indicates that the switch current reaches a current limit to cause the primary drive signal to turn off the power switch.
18. The power converter of claim 16, wherein the regulation control circuit further includes a comparator coupled to receive a current sense signal and a current limit signal, wherein an output of the comparator is coupled to reset the latch.
16. The power converter of claim 14, wherein the regulation control circuit further includes a comparator coupled to receive a current sense signal and a current limit signal, wherein an output of the comparator is coupled to reset the latch.
19. The power converter of claim 12, wherein the clamp control circuit includes a monostable multivibrator configured to generate the clamp drive signal in response to the signal representative of the determination to turn on the power switch, wherein the monostable multivibrator is configured to output a pulse for the first duration in response to an edge in the signal representative of the determination to turn on the power switch.
17. The power converter of claim 10, wherein the clamp control circuit includes a monostable multivibrator configured to generate the clamp drive signal in response to the signal representative of the determination to turn on the power switch, wherein the monostable multivibrator is configured to output a pulse for the first duration in response to an edge in the signal representative of the determination to turn on the power switch.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvnjak (US 2018/0358902) in view of Odell (US 6,496,392).
Re claim 1, Duvnjak teaches a power converter [100, Fig 1], comprising: an energy transfer element [104] coupled between an input [102] of the power converter and an output [at 148] of the power converter; a power switch [116] coupled to the energy transfer element; an active clamp circuit [Fig 1] coupled to the energy transfer element and the power switch, the active clamp circuit comprising: a capacitance [109], a steering diode network [120, 122] coupled to the capacitance and configured to transfer a charge to the capacitance; a clamp switch [126] coupled to the capacitance and configured to transfer the charge stored in the capacitance to the energy transfer element; and a first controller [130] coupled to the active clamp circuit and to the power switch, and configured to output a clamp drive signal [111 via 123] to control the turn on and turn off of the clamp switch and a primary drive signal [131] to control the turn on and turn off of the power switch, wherein the first controller is configured to turn on and turn off the clamp switch prior to the turn on of the power switch [paragraph 37] but does not teach an offset element coupled to the clamp switch and configured to provide a path to discharge a capacitance associated with the clamp switch.

Re claim 2, Duvnjak teaches wherein the steering diode network comprising: a first diode [120] coupled between the capacitance and the power switch, an anode of the first diode coupled to the power switch, and a cathode of the first diode coupled to the capacitance; and a second diode [122] coupled between the clamp switch and the power switch, an anode of the second diode coupled to the clamp switch, and a cathode of the second diode coupled to the power switch, wherein the first diode is configured to transfer charge to the capacitance and the second diode is configured to transfer charge from the capacitance to the energy transfer element [paragraph 36].
Re claim 3, Duvnjak teaches wherein the charge transferred from the capacitance of the active clamp circuit, that is injected into a primary winding, is previously transferred at or near a beginning of an off time of the power switch through the first diode from a leakage inductance of the power converter [paragraphs 50-51].
Re claim 4, Duvnjak teaches wherein substantially no current is conducted through the clamp switch or the steering diode network after the charge from the leakage inductance has been transferred to the capacitance at or near the beginning of the off time of the power switch, and before the clamp switch is turned on near an end 
Re claim 5, Duvnjak teaches the limitations as applied to the claim above but does not teach wherein the offset element comprises a Zener diode.
Odell teaches wherein the offset element comprises a Zener diode [645]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvnjak to include the features of Odell because it is used to provide a better regulation over a wider range of load currents and input voltages, thus improving the utility of the device, which increases efficiency.
Re claim 8, Duvnjak teaches the limitations as applied to the claim above but does not teach wherein the offset element comprises a resistance.
	Odell teaches wherein the offset element comprises a resistance [651, 653]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvnjak to include the features of Odell because it is used to provide a better regulation over a wider range of load currents and input voltages, thus improving the utility of the device, which increases efficiency.
Re claim 9, Duvnjak teaches the limitations as applied to the claim above but does not teach wherein the offset element comprises a capacitance.
Odell teaches wherein the offset element comprises a capacitance [647]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvnjak to include the features of 
Re claim 10, Duvnjak teaches wherein the clamp switch comprises a metal-oxide- semiconductor field-effect transistor [paragraph 36].
Re claim 12, Duvnjak teaches wherein the first controller comprises: a regulation control circuit [132] configured to generate the primary drive signal [131] in response to a request signal [155] including request events representative of a request to turn on the power switch to control a transfer of energy from the input of the power converter to the output of power converter [paragraph 37]; and a clamp control circuit [128] configured to generate a clamp drive signal [111] in response to a signal [155] representative of a determination to turn on the power switch [paragraph 37], wherein the clamp drive signal is coupled to turn on the clamp switch for a first duration near an end of an off time of the power switch in response to the determination to turn on the power switch [paragraph 37].
Re claim 13, Duvnjak teaches wherein the clamp control circuit receives the request signal and the clamp control circuit is configured to generate the clamp drive signal in response to the request signal [paragraph 35].
Re claim 14, Duvnjak teaches wherein the regulation control circuit includes an enable circuit configured to generate an enable signal [129] in response to the request signal and the clamp control circuit is configured to generate the clamp drive signal in response to the request signal.

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvnjak in view of Odell and Rutler et al. (“Rutler”, US 2018/0006015).
Re claim 11, Duvnjak teaches the limitations as applied to the claim above but does not teach wherein the clamp switch comprises a cascode switch, the cascode switch comprising: a normally-on device coupled to the capacitance; and a normally-off device coupled to the normally-on device, the normally-off device coupled to the offset element.
Rutler teaches a clamp switch [Fig 1] having a cascode switch [100], the cascode switch comprising: a normally-on device [110] coupled to the capacitance; and a normally-off device [120] coupled to the normally-on device, the normally-off device coupled to the offset element [paragraph 33]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvnjak to include the features of Rutler because it is used to mitigate avalanche breakdown of the transistors, thus improving the utility of the device, which increases efficiency.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duvnjak in view of Odell and Cohen (US 2019/0341859).
Re claim 19, Duvnjak teaches the limitations as applied to the claim above but does not teach wherein the clamp control circuit includes a monostable multivibrator configured to generate the clamp drive signal in response to the signal representative of the determination to turn on the power switch, wherein the monostable multivibrator is 
Cohen teaches a device [Fig 8a] wherein the clamp control circuit [800] includes a monostable multivibrator [802] configured to generate the clamp drive signal [134] in response to the signal [136] representative of the determination to turn on the power switch, wherein the monostable multivibrator is configured to output a pulse [806] for the first duration in response to an edge in the signal representative of the determination to turn on the power switch [paragraph 43]. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Duvnjak to include the features of Cohen because it is used to provide sufficient current while eliminating power losses, thus improving the utility of the device, which increases efficiency.

Conclusion
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                                        



/LaKaisha Jackson/
Examiner, Art Unit 2838